230 F.2d 824
Ada M. REECE and Charles Reece, Appellants,v.CAPITAL TRANSIT COMPANY, a corporation, Appellee.CAPITAL TRANSIT COMPANY, a corporation, Appellant,v.Ada M. REECE and Charles Reece, Appellees.
No. 12762.
No. 12763.
United States Court of Appeals District of Columbia Circuit.
Argued November 30, 1955.
Decided March 1, 1956.

Mr. Howard J. McGrath, Washington, D. C., for appellants in No. 12762 and appellees in No. 12763.
Mr. Francis L. Casey, Jr., Washington, D. C., with whom Mr. Frank F. Roberson, Washington, D. C., was on the brief, for appellee in No. 12762 and appellant in No. 12763.
Before WILBUR K. MILLER, BAZELON and BASTIAN, Circuit Judges.
PER CURIAM.


1
Ada M. Reece was injured in alighting from a Capital Transit bus, which had stopped two or three feet from the curb at a point where melting snow had formed a puddle of water some 18 inches wide between the bus stop and the curb. It was daylight. Passengers ahead of Mrs. Reece reached the sidewalk safely, but she fell as she attempted to go from the bus to the curb.


2
The injured woman and her husband sued the Capital Transit Company and a jury returned verdicts in their favor. The transit company's motion for a new trial was denied and it appeals, No. 12,763. But on its alternative motion, judgments non obstante veredicto were awarded to the defendant and the Reeces appeal from those judgments, No. 12,762.


3
The evidence left the cause of Mrs. Reece's fall so uncertain that the jury should not have been permitted to speculate that her injuries were attributable to the appellee's negligence. Judgments n. o. v. were therefore properly entered. Kieffer v. Capital Transit Co., 1954, 94 U.S.App.D.C. 95, 214 F.2d 241; Marshall v. Capital Transit Co., 1954, 95 U.S.App. D.C. 1, 216 F.2d 636; Swank v. Capital Transit Co., 1955, 95 U.S.App.D.C. 127, 220 F.2d 807.


4
Judgments in No. 12762 affirmed; appeal in No. 12763 dismissed as moot.